Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “wherein the time-dependent analysis comprises a time series analysis of the temporal course or curve of the first acquisition values and second acquisition values and an interference statistical analysis for predicting the future development of the time series”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches at par. 0111 “interference statistical analysis”, the specification is silent to such with respect to a combination of the claimed first and second acquisition variables.  Though the specification at par. 0025 teaches particular parameters, the specification is silent to the variables relative the claimed “interference statistical analysis”.  The specification is silent to a written description for example of interference statistical analysis relative “odorous substance concentration” as claimed and/or “gustatory substance concentration” which require specific defined variables relative to such.  The specification must explicitly disclose how the claimed “interference statistical analysis” is applied to each acquisition variable for performing the claimed function “for predicting the future development of the time series”, and simply reciting the claimed function in the claims is not a sufficient disclosure for a sequence of steps and more specifically for achieving that outcome, i.e. for predicting the future development of the time series.  The specification and claimed “control device” is mere reference to a general purpose computer with appropriate programming, however the specification is silent to an explanation of the appropriate programming, or providing any detail about the “interference statistical analysis” to accomplish a specific software function “for predicting the future development of the time series”, and thus the specification does not provide an adequate disclosure of the corresponding claimed function to satisfy the requirements.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26-41 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 26 is rejected due to the phrase “of the time series” in step d since the phrase “the time series” lacks antecedent basis and thus it is unclear if the “time series” is with respect to time dependent analysis, the temporal curve or course, the time series analysis result or something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Koetz (WO2014083029; citations US20150305566 Eng. Translation purposes) in view of Luckhardt (2015005634).
Koetz teaches a method for operating a food processor (par. 0029), wherein at least one processing device of the food processor is controlled (par. 0050; microcontroller), in a preparation mode (par. 0050, 0055), so as to at least partially automatically at least mix or heat (par. 0038) food (par. 0058) in a mixing vessel (par. 0030), and wherein a monitoring device (par. 0037 control panel; par. 0050; microcontroller) comprises a first sensor and a second sensor (par. 0037-0039; plurality of mechanical switches sensing selected; alternatively microphone and electronic camera par. 0049) and carries out an identification of acquisition values (par. 0037-0039, par. 0067) by acquisition, by the first and second sensor, of at least two acquisition variables (par. 0037-0038; par. 0068; speed, temperature or time), specific to a preparation state (par. 0031 food to be cooked, par. 0058-0059), on the food processor,
Wherein the processing device comprises a mixer (par. 0030), a heating element (par. 0021), a control device (par. 0029 control panel; par. 0044; par. 0050) and the mixing vessel (par. 0030),
where the at least two acquisition variables refer to a value that is a measurement value of the acquisition variable (par. 0037-0039; par. 0067) and each comprise a parameter of a rotary speed of the device (par. 0037; par. 0067), a parameter of a drive (par. 0037-0038, 0067; speed, duration on/off), where the drive comprises a motor (par. 0030 motor).
 the method comprising:
a)    identifying at least one first acquisition value by a first acquisition by the first sensor (par. 0037-0039) of a first acquisition variable (par. 0037-0039; speed, temperature),
b)    identifying at least one second acquisition value by a second acquisition by the second sensor (par. 0037-0039; par. 0067) of a second acquisition variable (par. 0037-0039; speed, temperature or time as relative to the first; par. 0067), wherein the second acquisition variable differs from the first acquisition variable (par. 0037-0039; par. 0067),
c)    determining, by the control device (par. 0030; par. 0050), at least one analysis information on the basis of at least one of the first acquisition value and the second acquisition value (par. 0037-0039 analysis information setting speed variables; par. 0067 require duration set for corresponding action),
d)    performing, by the control device (par. 0037, 0050), a time-dependent analysis (par. 0038; time set; par. 0067) of the analysis information (par. 0037-0039; par. 0067 require duration set for corresponding action) in order to determine an analysis result specific to the preparation state (par. 0037-0039 set points of time, temperature, speed; par. 0050; par. 0067; require duration set for corresponding action, translates into machine command/recipe; par. 0068 ), where the time-dependent analysis (par. 0067; require duration set for corresponding action) comprises a time series analysis of the temporal course of the first acquisition values (par. 0067 setting of speed) and second acquisition values (par. 0067 parameter of a drive, i.e. duration of speed) and
e)    emitting, by the control device (par. 0037, 0050), at least one control signal (par. 0037-0039 mechanical switches; par. 0054 selection of recipe; par. 0050 6 lines from bottom; display; par. 0058; par. 0067 converted into corresponding action) for influencing the preparation mode on the basis of the analysis result (par. 0054; par. 0067 converted into corresponding action; par. 0068), such that the preparation state is taken into account during the preparation (par. 0058; par. 0067 converted into corresponding action).
Koetz teaches a recipe data bank (par. 0044) and automated recipe preparation using known recipes provided in the recipe data bank and thus one of ordinary skill in the art would have been motivated to look to the art of appliances for different kinds of foods to be processed as taught by Luckhardt.
Luckhardt teaches cooking appliances (par. 0061) comprising processing programs specific to different foods which the user can influence the buildup of the database (par. 0019).  Luckhardt teaches that current appliance are limited by the contained recipe data banks which are known and that providing a self learning mode would provide the benefit of the buildup of knowledge for operating the appliance (par. 0021) specific to a user (par. 0019).
Thus since both teach the advantage of automated processing in food appliances specific to food type, since both teach providing post processing of user defined recipes which can be accessed by the user in subsequent uses and since Koetz teaches the option of manual assignment of time and optional multiple speed stages.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a self-learning automatic operation as taught by Luckhardt (par. 0021) and more specifically an interference statistical analysis as taught by Luckhardt (par. 0029) thus providing the advantage of recipes personalized for the user with respect to preferred recipes for future use as defined by category as taught by Koetz (par. 0045) which are not limited by pre-loaded recipes and due to the self-learning provides the advantage over conventional appliances of a new information can be stored, provided and used for further optimizing the operation of the appliances and the further benefit of continuous updating or learning for future use as desired by Koetz with respect to new additional sets which can be stored by predicting the future development of the time series, including parameters such as speed and time which belong to the recipe.
With respect to claim 27, at least one of the first and the second or both the first and second identified acquisition values are at least partially at least one of compared with one another and combined with one another (par. 0050; 0058).
At least one of the first and second acquisition variable each includes variables measurable on the food processor (par. 0037, 0038, 0039), which at least one of influence a property of the food changeable by the preparation respectively in a different manner (par. 0037-0039) and are influenced by the property, so that they are specific to a preparation state (par. 0059).
Wherein first acquisition values are at least one of periodically or repeatedly identified in the preparation mode (par. 0037, 0040, 0041; each stage) and preferably at least one of second acquisition values and further acquisition values are at least one of simultaneously identified periodically or repeatedly in the preparation mode (par. 0037, 0040, 0041; each stage), wherein the analysis information is determined from a time course (par. 0037; each stage) of the respective at least one of periodically and repeatedly identified acquisition values.
Wherein the second acquisition value is identified outside the preparation mode (par. 0037, 0040-0041; relative processor in operation; par. 0066 yes).
Wherein a further analysis of the analysis information is carried out temporally at least one of after (par. 0040-0041 speed, direction; par. 0058) or simultaneously (par. 0040-0041 speed, direction; par. 0058) to the time-dependent analysis (par. 0058; 0037), in order to determine the analysis result, wherein the further analysis differs from the time-dependent analysis (par. 0040-0041 speed, direction).
The preparation state is a future optimal completion time point of the prepared food during the preparation (par. 0044; recipe specific), wherein the control signal is emitted temporally (par. 0044; parameter variable specific to time) in such a way that a deactivaion of the preparation mode at the completion time point is caused (par. 0044).
A first and a second control signal is emitted, wherein:
the first control signal is emitted when a first analysis result is determined, so that the preparation is influenced in a first manner (par. 0040, 0041; motor specific) and
the second control signal is emitted when a second analysis result is determined (par. 0050-0051; time specific), so that the preparation is influenced in a second manner, which differs from the first manner (par. 0050-0051; motor speed vs motor direction).
The second acquisition variable is a surroundings parameter outside the food processor (par. 0048).
At least one of the time-dependent analysis and the determination of the analysis result is carried out in an adaptive manner (par. 0040-0041; speed, direction time).
At least one of the time-dependent analysis and the determination of the analysis result is effected dependent upon a parametrization (par. 0040-0041; speed, direction time).
The time-dependent analysis (par. 0040-0041; speed, direction), at least one comparison specification is evaluated dependent upon a prepared food (par. 0044), wherein, a comparison of the analysis information with the comparison specification is effected (par. 0040-0041; time specific).
The following steps are provided: at least one of setting and selecting a food to be prepared, by a user input on the food processor (par. 0037; par. 0048, 0050-51),
selecting a comparison specification dependent upon the set food (par. 0050-0051; 0060) and comparing values of at least one of the analysis information and of the analysis result with the comparison specification, in order to determine a future determined state specified to the food (par. 0050-0051; 0060; bread specific).
A selection of the comparison specification is effected in such a way that the comparison specification is read from a database dependent upon a set food (par. 0044; 0059).
In the preparation mode, the processing device is controlled for the at least partially automatic preparation of different foods (par. 0044), wherein at least one food-specific comparison specification is at least one of provided or pre-stored for each of these foods (par. 0044, 0059).
Wherein a comparison specification includes an information about an acquisition variable selection, wherein the comparison specification is selected dependent upon the set food (par. 0044), and in the acquisition, the acquisition variables are acquired which are predetermined by the acquisition variable selection of the selected comparison specification (par. 0044; recipe specific), so that in the selection of a first food to be prepared, at least one different acquisition variable is acquired than in the selection of a second food to be prepared (par. 0042; food specific, par. 0059-0060).

Response to Arguments
	With respect to applicants urging Koetz is silent to teaching the claimed time series analysis, it is initially and importantly noted that the claimed analysis is specific to steps prior to preparation actually commencing, i.e. step e).  Koetz teaches the time dependent analysis relative the specific teaching of a set duration specific to a rotary speed of the device, i.e. the duration of the particular speed (par. 0038, 0067), in addition relative a parameter of the drive, i.e. duration of motor on/off, or duration relative stage (par. 0037) or with respect to duration relative standard direction of drive (par. 0041).
	Thus Koetz teaches 
d)    performing, by the control device (par. 0037, 0050), a time-dependent analysis (par. 0038; time set; par. 0067) of the analysis information (par. 0037-0039; par. 0067 require duration set for corresponding action) in order to determine an analysis result specific to the preparation state (par. 0037-0039 set points of time, temperature, speed; par. 0050; par. 0067; require duration set for corresponding action, translates into machine command/recipe; par. 0068 ), where the time-dependent analysis (par. 0067; require duration set for corresponding action) comprises a time series analysis of the temporal course of the first acquisition values (par. 0067 setting of speed) and second acquisition values (par. 0067 parameter of a drive, i.e. duration of speed) and
With respect to applicants urging Koetz is silent to the claimed “interference statistical analysis”, Luckhardt is relied upon to teach such. 
Luckhardt teaches cooking appliances (par. 0061) comprising processing programs specific to different foods which the user can influence the buildup of the database (par. 0019).  Luckhardt teaches that current appliance are limited by the contained recipe data banks which are known and that providing a self learning mode would provide the benefit of the buildup of knowledge for operating the appliance (par. 0021) specific to a user (par. 0019).
Thus since both teach the advantage of automated processing in food appliances specific to food type, since both teach providing post processing of user defined recipes which can be accessed by the user in subsequent uses and since Koetz teaches the option of manual assignment of time and optional multiple speed stages.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a self-learning automatic operation as taught by Luckhardt (par. 0021) and more specifically an interference statistical analysis as taught by Luckhardt (par. 0029) thus providing the advantage of recipes personalized for the user with respect to preferred recipes for future use as defined by category as taught by Koetz (par. 0045) which are not limited by pre-loaded recipes and due to the self-learning provides the advantage over conventional appliances of a new information can be stored, provided and used for further optimizing the operation of the appliances and the further benefit of continuous updating or learning for future use as desired by Koetz with respect to new additional sets which can be stored by predicting the future development of the time series, including parameters such as speed and time which belong to the recipe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792